    Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 1 of 13 Page ID #1



347.080551(207)                            RMC:lab

                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                             BENTON DIVISION

STATE AUTO PROPERTY & CASUALTY )
INSURANCE COMPANY,                     )
                                       )
                          Plaintiff,   )
                                       )
                  v.                   )
                                       )
SHORES BUILDERS, INC., an Illinois     )
corporation, and RODNEY SMITH as       )
Special Administrator of the Estate of )
Matthew Smith, Deceased,               )
                                       )
                          Defendants.  )

                COMPLAINT FOR DECLARATORY JUDGMENT

      Now comes the Plaintiff, State Auto Property & Casualty Insurance Company, by

its attorney, Robert Marc Chemers of Pretzel & Stouffer, Chartered, and for its Complaint

for Declaratory Judgment against the Defendants, Shores Builders, Inc., an Illinois

corporation, and Rodney Smith as Special Administrator of the Estate of Matthew Smith,

Deceased, alleges the following:

                                        JURISDICTION

      1.     The jurisdiction of this Court is premised upon 28 U.S.C. § 1332 as there is

complete diversity of citizenship between the parties and the amount in controversy

exceeds the sum of $75,000 exclusive of interest and costs in this action seeking a

declaration of no insurance coverage.
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 2 of 13 Page ID #2



                                             VENUE

        2.       Venue is premised upon 28 U.S.C. § 1391 as the Defendants are residents of

this District and the transaction or occurrence forming the basis of this action occurred in

this District.

                                         THE PARTIES

        3.       State Auto Property & Casualty Insurance Company (“State Auto”) is

incorporated in the State of Iowa, maintains its principal place of business in Columbus,

Ohio, and which is licensed to and which does transact insurance business in the State of

Illinois.

        4.       Shores Builders, Inc. (“Shores”) is an Illinois corporation with its principal

place of business in Centralia, Marion County, Illinois, which is engaged in a general

contracting or similar business and which claims to be an insured on a certain policy of

insurance issued by State Auto to another.

        5.       Rodney Smith (“the Claimant”) is the plaintiff in an action pending against

Shores, who is a nominal but necessary party to this declaratory judgment action and who

has been joined herein solely to be bound by the judgment rendered in this cause although

no specific relief is sought against him. In the event that the Claimant stipulates and agrees

to be bound by the judgment entered in this cause, then State Auto will seek to voluntarily

dismiss him from this action. Smith is a resident and citizen of Randolph County, Illinois.




                                                2
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 3 of 13 Page ID #3



                                 THE INSURANCE POLICY

       6.     State Auto issued its policy of insurance numbered PBP200655818 to

Rockbranch Ironworks, Inc. (“Rockbranch”) as named insured for the effective policy

period of April 17, 2018 to April 17, 2019. A certified true and correct copy of the State

Auto policy of insurance is attached hereto, made a part hereof and is marked as Pleading

Exhibit A.

                            THE CERTIFICATE OF INSURANCE

       7.     On information and belief, the agent of Rockbranch issued a certain

Certificate of Insurance, which Certificate lists the State Auto policy as a policy issued to

Rockbranch. A true and correct copy of the Certificate of Insurance dated September 24,

2018, is attached hereto, made a part hereof and is marked as Pleading Exhibit B.

       8.     The Certificate of Insurance states on its face, in pertinent part, as follows:

       THIS CERTIFICATE IS ISSUED AS A MATTER OF
       INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE
       CERTIFICATE HOLDER. THIS CERTIFICATE DOES NOT
       AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR
       ALTER THE COVERAGE AFFORDED BY THE POLICIES
       BELOW. THIS CERTIFICATE OF INSURANCE DOE NOT
       CONSTITUTE A CONTRACT BETWEEN THE ISSUING
       INSURER(S), AUTHORIZED REPRESENTATIVE OR PRODUCER,
       AND THE CERTIFICATE HOLDER.

In addition to the foregoing, the Certificate also states on its face, in pertinent part, as

follows:

       THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE
       LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
       ABOVE    FOR   THE   POLICY    PERIOD    INDICATED.
                                              3
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 4 of 13 Page ID #4



       NOTWITHSTANDING ANY REQUIREMENT, TERM OR
       CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH
       RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED OR
       MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
       DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
       EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS
       SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.

                      THE ADDITIONAL INSURED ENDORSEMENT

       9.     The State Auto policy issued to Rockbranch contains an additional insured

endorsement, which endorsement is a part of Pleading Exhibit A, and which endorsement

provides, as follows (Exhibit A at 77):

               ADDITIONAL INSURED – OWNERS, LESSEES OR
               CONTRACTORS – AUTOMATIC STATUS WHEN
            REQUIRED IN CONSTRUCTION AGREEMENT WITH YOU

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVEAGE PART

       A.     Section II – Who Is An Insured is amended to include as an
              additional insured any person or organization for whom you are
              performing operations when you and such person or organization have
              agreed in writing in a contract or agreement that such person or
              organization be added as an additional insured on your policy. Such
              person or organization is an additional insured only with respect to
              liability for “bodily injury”, “property damage” or “personal and
              advertising injury” caused, in whole or in part, by:

              1.     Your acts or omissions; or

              2.     The acts or omissions of those acting on your behalf;

              in the performance of your ongoing operations for the additional
              insured.


                                            4
Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 5 of 13 Page ID #5



       A person’s or organization’s status as an additional insured under this
       endorsement ends when your operations for that additional insured are
       completed.

 B.    With respect to the insurance afforded to these additional insureds, the
       following additional exclusions apply:

       This insurance does not apply to:

       1.     “Bodily injury”, “property damage” or “personal and
              advertising injury” arising out of the rendering of, or the failure
              to render, any professional architectural, engineering or
              surveying services, including:

              a.     The preparing, approving, or failing to prepare or
                     approve, maps, shop drawings, opinions, reports,
                     surveys, field orders, change orders or drawings and
                     specifications; or

              b.     Supervisory, inspection, architectural or engineering
                     activities.

       2.     “Bodily injury” or “property damage” occurring after:

              a.     All work, including materials, parts or equipment
                     furnished in connection with such work, on the project
                     (other than service, maintenance or repairs) to be
                     performed by or on behalf of the additional insured(s)
                     at the location of the covered operations has been
                     completed; or

              b.     That portion of “your work” out of which the injury or
                     damage arises has been put to its intended use by any
                     person or organization other than another contractor or
                     subcontractor engaged in performing operations for a
                     principal as a part of the same project.




                                       5
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 6 of 13 Page ID #6



                             THE SUBCONTRACT AGREEMENT

       10.    Rockbranch entered a certain Subcontract Agreement (“Agreement”) with

Shores on or about April 25, 2018 for certain construction and other services. A true and

correct copy of the Agreement is attached hereto, made a part hereof and is marked as

Pleading Exhibit C.

       11.    In the aforesaid Agreement, Rockbranch agreed to name Shores as an

additional insured.

                                         THE FACTS

       12.    Shores has been named a defendant in a certain action for damages brought

by the Claimant under Cause No. 19 L 9 in the Circuit Court of the 20th Judicial Circuit,

Randolph County, Illinois. A true and correct copy of the complaint in that action is

attached hereto, made a part hereof and is marked as Pleading Exhibit D.

       13.    The Claimant in his complaint alleges that he is entitled to damages from

Shores because of its negligence which allegedly caused his decedent to be electrocuted.

The Claimant specifically alleges that Shores was negligent in various ways including the

following:

              A.      Failed to provide plaintiff’s decedent with a safe place to work.

              B.      Failed to provide plaintiff’s decedent with safe and properly
                      maintained equipment.

              C.      Failed to provide plaintiff’s decedent with proper personal
                      protective equipment.


                                              6
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 7 of 13 Page ID #7



              D.     Failed to [e]nsure that its sub-contractor was competent to
                     perform the work they were hired to perform.

              E.     Failed to inspect the equipment the sub-contractor used on the
                     project.

       14.    In connection with the action brought by the Claimant, Shores after tendering

its defense to its own liability insurer tendered its defense to State Auto, which defense

State Auto refused to accept. A true and correct copy of the letter from Shores’ counsel

tendering its defense dated May 14, 2019 is attached hereto, made a part hereof and is

marked as Pleading Exhibit E.

                                     COUNT I
                           (DECLARATORY JUDGMENT RE:
                   CERTIFICATE OF INSURANCE CONFERS NO RIGHTS)

       15.    State Auto adopts and repeats the allegations of ¶¶ 1 through 14 as and for ¶

15 hereof as though the same were fully set forth herein.

       16.    State Auto contends that Shores is not entitled to coverage based on the

Certificate of Insurance, Pleading Exhibit B attached hereto, as the Certificate of Insurance

confers no rights on anyone, and Shores’ rights, if any, are determined by the terms and

conditions of the State Auto policy.

       17.    The above contentions of State Auto are, on information and belief, denied

by Shores which, in turn, contends that State Auto has a duty and obligation to defend it in

the action filed against it by the Claimant. State Auto, in turn, denies the contrary

contentions of Shore and each of them.


                                             7
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 8 of 13 Page ID #8



        18.    By reason of the foregoing, an actual and justiciable controversy exists

between the parties and each of them, which may be determined by a judgment or order of

this Court. Pursuant to the terms of 28 U.S.C. §§ 2201 and 2202, this Court has the power

to declare and adjudicate the rights and liabilities of the parties hereto under the terms and

provisions of the policy of insurance referred to herein and to adjudicate the final rights of

the parties and to give such other and further relief as may be necessary to enforce the

same.

                                  COUNT II
              (DECLARATORY JUDGMENT RE: NO DUTY TO DEFEND SHORES)

        19.    State Auto adopts and repeats the allegations of ¶¶ 1 through 18 as and for ¶

19 hereof as though the same were fully set forth herein.

        20.    State Auto contends that Shores is not entitled to coverage because Shores

has been sued for its own negligence, and the additional insured endorsement specifically

excludes coverage for the negligence of the additional insured, and for the following

reasons:

        (a)    That the additional insured endorsement to the State Auto policy
               provides no coverage to Shores for the negligence of Shores.

        (b)    That the Claimant has sued Shores for its own negligent conduct and
               not for damages based on vicarious liability for the acts or omissions
               of Rockbranch.

        (c)    That the Claimant does not seek damages for bodily injury based on
               vicarious liability which is imputed to Shores solely by virtue of the
               acts or omissions of Rockbranch.


                                              8
     Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 9 of 13 Page ID #9



        (d)    That Shores is an additional insured only with respect to liability for
               “bodily injury” caused by Rockbranch’s acts or omissions, and Shores
               has not been sued for damages by the Claimant for the acts or
               omissions of Rockbranch, hence Shores is not entitled to coverage
               under the additional insured endorsement.

        (e)    That Shores is an additional insured only with respect to liability
               caused by Rockbranch’s acts or omissions in the performance of its
               ongoing operations for Shores, and Shores has been sued for damages
               for its own negligent acts or omissions, hence Shores is not entitled to
               coverage under the additional insured endorsement.

        21.    The above contentions of State Auto are, on information and belief, denied

by Shores which, in turn, contends that State Auto provides coverage for the September

20, 2018 accident alleged in the Claimant’s complaint. State Auto, in turn, denies the

contrary contentions of Shores and each of them.

        22.    By reason of the foregoing, an actual and justiciable controversy exists

between the parties and each of them, which may be determined by a judgment or order of

this Court. Pursuant to the terms of 28 U.S.C. §§ 2201 and 2202, this Court has the power

to declare and adjudicate the rights and liabilities of the parties hereto under the terms and

provisions of the policy of insurance referred to herein and to adjudicate the final rights of

all parties, and to give such other and further relief as may be necessary to enforce the

same.

                                  COUNT III
              (DECLARATORY JUDGMENT RE: NO DUTY TO DEFEND SHORES)

        23.    State Auto adopts and repeats the allegations of ¶¶ 1 through 14 as and for ¶

23 hereof as though the same were fully set forth herein.

                                              9
   Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 10 of 13 Page ID #10



       24.    State Auto issued its policy of insurance numbered PBP200655818 to

Rockbranch as named insured for the effective policy period of April 17, 2018 to April 17,

2019. A certified true and correct copy of the aforesaid Commercial Umbrella policy of

insurance is attached hereto, made a part hereof and is marked as Pleading Exhibit A. (Exh.

A at 23-25, 142-76).

       25.    The aforesaid policy defines who is an “insured,” in part, as follows (Exh. A

at 168):

              3.       Any additional insured under any policy of “underlying
                       insurance” will automatically be an insured under this
                       insurance.

                       Subject to Section IV – Limits of Insurance, if coverage
                       provided to the additional insured is required by a contract or
                       agreement, the most we will pay on behalf of the additional
                       insured will not exceed either the:

                       a.    Minimum limit of insurance you agreed to provide, less
                             any amounts payable by any “underlying insurance”; or

                       b.    Available under the applicable Limits of Insurance
                             available under this policy; whichever is less,

                       Additional insured coverage provided by this insurance will
                       not be broader than coverage provided by the “underlying
                       insurance”.

       26.    State Auto contends that Shores is not entitled to coverage under the

aforesaid Commercial Umbrella policy because Rockbranch did not agree in a written

contract to provide umbrella insurance to Shores, hence Shores is not an insured under the

umbrella policy of insurance.

                                              10
   Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 11 of 13 Page ID #11



        27.   The above contentions of State Auto are, on information and belief, denied

by Shores which, in turn, contends that State Auto provides umbrella coverage for the

September 20, 2018 accident alleged in the Claimant’s complaint. State Auto, in turn,

denies the contrary contentions of Shores and each of them.

        28.   By reason of the foregoing, an actual and justiciable controversy exists

between the parties and each of them, which may be determined by a judgment or order of

this Court. Pursuant to the terms of 28 U.S.C. §§ 2201 and 2202, this Court has the power

to declare and adjudicate the rights and liabilities of the parties hereto under the terms and

provisions of the policy of insurance referred to herein and to adjudicate the final rights of

all parties, and to give such other and further relief as may be necessary to enforce the

same.

                                  PRAYERS FOR RELIEF

        WHEREFORE, the Plaintiff, State Auto Property & Casualty Insurance Company,

prays that this Court enters judgment finding and declaring the rights of the parties as

follows:

                                      AS TO COUNT I:

        A.    That the Certificate of Insurance conferred no rights on Shores

              Builders, Inc.

        B.    That the rights of Shores Builders, Inc. are determined by the State

              Auto Property & Casualty Insurance Company policy of insurance

              issued to Rockbranch Ironworks, Inc.
                                             11
Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 12 of 13 Page ID #12



  C.    That the Court find and declare such other and further relief as it

        deems fit and proper under the circumstances.

  D.    That State Auto Property & Casualty Insurance Company be awarded

        and have and recover its just and reasonable costs incurred herein and

        have execution issue therefor.

                              AS TO COUNT II:

  A.    That State Auto Property & Casualty Insurance Company is not liable

        under its policy of insurance numbered PBP200655818 to defend

        Shores Builders, Inc. in Cause No. 19 L 9 pending in the Circuit Court

        of the 20th Judicial Circuit, Randolph County, Illinois.

  B.    That Court grant State Auto Property & Casualty Insurance Company

        such other and further relief as the Court deems fit and just under the

        circumstances.

  C.    That State Auto Property & Casualty Insurance Company be awarded

        and have and recover its just and reasonable costs incurred herein and

        have execution issue therefor.

                              AS TO COUNT III:

  A.    That State Auto Property & Casualty Insurance Company is not liable

        under its policy of insurance numbered PBP200655818 to defend

        Shores Builders, Inc. in Cause No. 19 L 9 pending in the Circuit Court

        of the 20th Judicial Circuit, Randolph County, Illinois.
                                         12
   Case 3:19-cv-00773 Document 1 Filed 07/17/19 Page 13 of 13 Page ID #13



      B.    That Court grant State Auto Property & Casualty Insurance Company

            such other and further relief as the Court deems fit and just under the

            circumstances.

      C.    That State Auto Property & Casualty Insurance Company be awarded

            and have and recover its just and reasonable costs incurred herein and

            have execution issue therefor.

                                        Respectfully submitted:

                                        PRETZEL & STOUFFER, CHARTERED


                                        BY: /s/ Robert Marc Chemers___________
                                                     Robert Marc Chemers

Robert Marc Chemers
PRETZEL & STOUFFER, CHARTERED
One South Wacker Drive
Suite 2500
Chicago, Illinois 60606
(312) 578-7548
rchemers@pretzel-stouffer.com
Attorneys for Plaintiff State Auto
Property & Casualty Insurance Company




                                             13
